Citation Nr: 0832155	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-18 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from April 1945 to December 
1946 and from March 1948 to March 1950.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The claim was adjudicated by a special 
processing unit known as the Tiger Team.  

In August 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

Based on a June 2006 motion, this appeal has been advanced on 
the docket because of the veteran's advanced age.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  


FINDING OF FACT

The evidence of record shows that the veteran has current 
bilateral hearing impairment as defined by 38 C.F.R. § 3.385 
and current bilateral tinnitus; however, it does not show 
that either disorder is related to active military service to 
include acoustic trauma due to military noise exposure or 
that sensorineural hearing loss manifested to a compensable 
degree within one year of discharge.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service nor may sensorineural hearing loss 
be presumed to have incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In September 2005 correspondence, the RO advised the veteran 
of what the evidence must show to establish entitlement to 
service connection for his claimed disorders and described 
the types of evidence that the veteran should submit in 
support of the claims.  The RO also explained what evidence 
VA would obtain and make reasonable efforts to obtain on the 
veteran's behalf in support of the claims.  Although the 
September 2005 VCAA notice letter did not address the 
elements of degree of disability and effective date, the 
veteran was later advised of such elements in March 2006 
correspondence and his claims were subsequently 
readjudicated. 

The Board further notes that the veteran was provided with a 
copy of the December 2005 rating decision, and the June 2006 
Statement of the Case (SOC), which included a discussion of 
the facts of the claims, pertinent laws and regulations, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with an audiological examination in November 2005 and 
VA treatment records identified by the veteran as relevant to 
the claims are of record.  The veteran has also submitted a 
private audiogram in support of his claim.  Furthermore, the 
veteran's October 1946 discharge examination report is 
associated with the claims folder.  

The record reflects that the veteran's service treatment 
records are fire-related.  Where the veteran's service 
treatment records are presumed destroyed or are otherwise 
unavailable through no fault of the claimant, the Board 
recognizes that VA has a heightened obligation to assist the 
veteran in developing his claim and explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt doctrine.  38 U.S.C.A. § 5107(b) (West 2002); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In the present case, 
the Board observes that the veteran was asked in the 
September 2005 VCAA notice letter to send evidence and 
information relevant to his period of service in support of 
his claims; however, the veteran responded in November 2005 
that he had no further evidence to submit.  It is also noted 
that the record includes the October 1946 separation 
examination report and, otherwise, contains sufficient 
evidence to make a decision on the claim.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claims.  Accordingly, the Board will 
proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system such as sensorineural hearing 
loss becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

Analysis 

The veteran contends that he suffered acoustic trauma during 
his military service that has caused his current bilateral 
hearing loss and tinnitus.  The veteran asserts that he was 
exposed to the loud noise of firing weapons during his period 
of basic training without ear protection and has had ringing 
in the ears since that time.  The veteran has also reported 
that he was once treated for hearing-related problems while 
in service.     

The medical evidence of record clearly shows that the veteran 
currently suffers from a bilateral hearing impairment as 
defined by VA regulation.  38 C.F.R. § 3.385 (2007).  Indeed, 
the veteran exhibited pure tone thresholds in decibels (dB) 
of 35 dB at 500 Hertz (Hz), 40 dB at 1000 Hz, 45 dB at 2000 
Hz, 60 dB at 3000 Hz, and 60 dB at 4000 Hz for the right ear 
and 40 dB at 500 Hz, 45 dB at 1000 Hz, 45 dB at 2000 Hz, 55 
dB at 3000 Hz, and 55 dB at 4000 Hz for the left ear with 
speech recognition scores of 88 percent for the right ear and 
92 percent for the left ear percent at the November 2005 VA 
audiological examination.  The November 2005 VA examining 
audiologist also diagnosed the veteran with mild to 
moderately severe sensorineural hearing loss in the right ear 
and mild to moderate sensorineural loss in the left ear.

The medical evidence also shows that the veteran currently 
suffers from bilateral tinnitus.  The November 2005 
audiological examination report and the veteran's treatment 
records include complaints of tinnitus.  The Board notes that 
the veteran is competent to report the observable 
manifestations of his claimed disorder and the record reveals 
that medical examiners have found the veteran's accounts of 
current tinnitus credible.  

In regard to service, as noted above, the veteran's service 
treatment records are fire-related and there is no 
documentation of record to show that the veteran was treated 
for hearing problems in service.  However, the Board notes 
that the veteran's DD Form 214 lists his military 
occupational specialty as general carpenter.  The veteran is 
also shown to have qualified as a rifle sharpshooter in May 
1945, which is approximately one month after entrance into 
his first period of active service.  Thus, it is likely that 
the veteran was exposed to military noise to include 
artillery fire in service.     

Nevertheless, the evidence does not show that the veteran's 
current hearing loss and tinnitus are related to military 
service to include in-service military noise exposure or that 
sensorineural hearing loss manifested to a compensable degree 
within one year of discharge.  Although the veteran's service 
treatment records are unavailable for review, the October 
1946 discharge examination report is of record and notes that 
the veteran demonstrated a 15/15 hearing acuity on the 
whispered voice test, which represents normal hearing.  The 
1946 discharge examination report includes no notations of 
any hearing problems.  Indeed, the first reference to any 
hearing problems contained in the record is not shown until 
the veteran filed his claims in 2005, approximately 55 years 
after discharge from service.  Although the record reflects 
that the veteran had previously filed claims for other 
disorders in 1980, he did not make mention of any hearing-
related problems at that time.  The Board notes that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Furthermore, the November 
2005 VA audiological examiner concluded that the veteran's 
hearing loss and tinnitus were not related to military noise 
exposure after review of the claims folder and examination 
and interview of the veteran.  As there is no competent 
medical opinion to the contrary of record, the Board affords 
it great probative value.   

The Board recognizes that the veteran has repeatedly asserted 
that his hearing loss is related to active military service.  
However, the veteran lacks the medical expertise to render a 
competent medical opinion regarding the cause of his claimed 
hearing loss.  Therefore, the Board affords the veteran's 
opinion no probative value.    

The Board also notes that the veteran has reported that his 
tinnitus began in service and he has experienced a continuity 
of symptomatology since service.  The veteran is considered 
competent to report the observable manifestations of his 
claimed disorder.  However, the Board finds the evidence of 
record that shows no hearing problems at discharge and no 
reference to any hearing problems until approximately 55 
years after discharge more persuasive than the veteran's 
reported history of tinnitus symptomatology and, 
consequently, affords such statements no probative value.  
The Board also recognizes that the veteran's wife reported 
that the veteran had complained of tinnitus since she has 
known him at the Board hearing; however, the veteran's wife 
has not known the veteran since service and married him seven 
years after service.  Therefore, her report, while competent, 
does not establish a continuity of tinnitus symptomatology 
since service.  Thus, it is afforded no probative value.  
Moreover, as stated above, the Board affords great probative 
value to the November 2005 audiologist's opinion that 
tinnitus was not related to military noise exposure.      

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claims and service connection for bilateral hearing loss and 
bilateral tinnitus is not warranted.         

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


